DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term or phrase,  “liking data indicating preferences of the robot” in claims 1 and 19 each is used by the claim to mean “liking and preference of data,” while the accepted meaning is “prestored data.” The term is indefinite because the specification does not clearly redefine the 
As an example applicant’s specification section 114, 115 including other sections mention, “liking data indicating preferences of the robot”, but there is nothing in the data that shows any preference at all.  The liking data as claimed is merely stored images or audio.  As such the claimed liking data does not disclose any preference as claimed.  Applicant is requested to show the preference indicated by the claimed, “liking data”.  
The term, “preference” as defined in the dictionary indicates a greater liking for on alternative over another or others, e.g., “he chose a clock in preference to a watch”.  On the contrary applicants stored data is not indicating that one data has been chosen as a preference of the other or that the robot has chosen one data over another.  In actuality applicants robot has a database that stores data e.g. facial images or audio for instance, then the stored data is later compared with images or audio recently taken by the robot.  The comparison is made to see if there is a match.  But there is no indication of any preference whatsoever by the linking data as  claimed.  
	The rest of the claims are rejected for depending on a rejected base claim.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onodera discloses a robot 100 (figs. 1&2; sec 0018-0020) comprising: 
a processor 10 (fig. 2; sec 0022, 0025) configured to:
i.e. using camera 40 or microphone 41 in conjunction with the controller 10; sec 0029, 0030), and by controlling the robot, cause the robot to execute an operation (i.e. cause the robot to speak or make facial expressions or read out names or interact with a user; sec 0031, 0037, 0040, 0041, 0044) in accordance with:
(i) prestored data the robot (Onodera teaches of storing of images or audio of a user in a database 32 before the data is used later for comparison with recently detected image and audio data; sec 0029, 0030, 0031) regarding external appearance (i.e. image of appearance of a user captured by robot camera 40; sec 0029, 0030) or audio (sound captured by microphone 41; sec 0029, 0030); and 
(ii) the detected external appearance or audio of the living being (i.e. cause the robot to speak or make facial expressions or read out names or interact with a user in accordance with detected external appearance i.e. image or audio of the living being; sec 0031, 0037, 0040, 0041, 0044).
Onodera also teaches of the robot according to claim 1, wherein the processor calculates, a similarity rating (citing, “…a degree of similarity equal to or higher than a threshold…”, sec 0029) between (i) the preferences of the robot regarding the external appearance or audio indicated by the liking data (prestored data in the database 31 is compared with recently detected data, sec 0029, 0030, 0031) and (ii) the detected external appearance or audio of the living being (prestored data in the database 31 is compared with recently detected image or audio data of a living being, sec 0029, 0030, 0031), and  by controlling the robot, causes the robot to execute the operation in accordance with the calculated similarity rating (based on the similarity rating the robot is controlled to interact with the user, i.e. the robot is caused to speak or make facial expressions or read out names or interact with a user in accordance with the similarity rating; sec 0031, 0037, 0040, 0041, 0044).



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RONNIE M MANCHO/Primary Examiner, Art Unit 3666